Case 3:20-mj-00051-VLD Document 1 Filed 08/12/20 Page 1 of 13 PageID #: 1




                                              3:20-mj-51
Case 3:20-mj-00051-VLD Document 1 Filed 08/12/20 Page 2 of 13 PageID #: 2
Case 3:20-mj-00051-VLD Document 1 Filed 08/12/20 Page 3 of 13 PageID #: 3




                                              3:20-mj-51
Case 3:20-mj-00051-VLD Document 1 Filed 08/12/20 Page 4 of 13 PageID #: 4
Case 3:20-mj-00051-VLD Document 1 Filed 08/12/20 Page 5 of 13 PageID #: 5
Case 3:20-mj-00051-VLD Document 1 Filed 08/12/20 Page 6 of 13 PageID #: 6
Case 3:20-mj-00051-VLD Document 1 Filed 08/12/20 Page 7 of 13 PageID #: 7
Case 3:20-mj-00051-VLD Document 1 Filed 08/12/20 Page 8 of 13 PageID #: 8
Case 3:20-mj-00051-VLD Document 1 Filed 08/12/20 Page 9 of 13 PageID #: 9
Case 3:20-mj-00051-VLD Document 1 Filed 08/12/20 Page 10 of 13 PageID #: 10
Case 3:20-mj-00051-VLD Document 1 Filed 08/12/20 Page 11 of 13 PageID #: 11




                                              3:20-mj-51
Case 3:20-mj-00051-VLD Document 1 Filed 08/12/20 Page 12 of 13 PageID #: 12
     Case 3:20-mj-00051-VLD Document 1 Filed 08/12/20 Page 13 of 13 PageID #: 13




3:20-mj-51
